FILED
                           NOT FOR PUBLICATION
                                                                             JAN 11 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRADLEY STEPHEN COHEN; COHEN                     No.   16-15943
ASSET MANAGEMENT, INC., a
California Corporation,                          DC No. CV 12-1401 JCM

              Plaintiffs-Appellees,

 v.                                              MEMORANDUM*

ROSS B. HANSEN; STEVEN EARL
FIREBAUGH,

              Defendants-Appellants.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                    Argued and Submitted September 13, 2018
                            San Francisco, California

Before:      TASHIMA, RAWLINSON, and WATFORD, Circuit Judges.

      Defendant-Appellant Ross Hansen was found liable for defamation per se

and false light invasion of privacy after he created a website comparing Bradley

Cohen and Cohen Asset Management (“CAM”) to Bernie Madoff and his Ponzi


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
scheme. Cohen and CAM sought only presumed damages at trial, and a jury

awarded a multimillion-dollar judgment. Hansen appeals from the judgment and

the district court’s denial of his motion for a new trial. He argues that certain

evidence introduced at trial violated a magistrate judge’s order precluding evidence

of “quantifiable economic harm.”1 He also argues that Nevada law does not allow

“loss of business” to serve as a basis for presumed damages. We affirm.2

      1.     “[A]n award of presumed general damages must still be supported by

competent evidence but not necessarily of the kind that assigns an actual dollar

value to the injury.” Bongiovi v. Sullivan, 138 P.3d 433, 448 (Nev. 2006) (internal

quotation marks and citations omitted). Furthermore, the magistrate judge’s order

only prohibited the introduction of evidence of quantifiable economic harm; it did

not prohibit evidence of any economic harm whatsoever.

      At the beginning of the trial, the district court instructed Hansen’s trial

counsel to object if evidence that violated the order was introduced so that the

court could rule on its admissibility at that time. Hansen’s counsel agreed to do so,

      1
              The order was issued as a discovery sanction and affirmed by the
district judge.
      2
             After this appeal was filed, Firebaugh filed a voluntary petition for
bankruptcy under Chapter 13, in the United States Bankruptcy Court for the
District of Nevada, No. 16-51352. Therefore, pursuant to the automatic stay, 11
U.S.C. § 362(a), this disposition does not address or decide the appeal as to
Defendant-Appellant Firebaugh.
                                           2
but never objected on the ground that the preclusion order had been violated.

Cohen testified that: (1) CAM lost “a $21 million dollar deal,” allegedly because

of the website; (2) his insurance provider did not want to renew his policy because

of the website, but Cohen did not mention a specific dollar figure and the provider

eventually did insure him; (3) one client was investing approximately $130 million

with CAM at the time the website was online; and (4) he was so intent on making

the website less prominent in internet search results that he spent $100,000 to

$200,000 on search engine optimization. Cohen and CAM’s evidence of economic

harm was the type of competent evidence that served as a basis for Cohen and

CAM’s presumed general damages. The district court did not err by allowing its

admission.

      2.     Under Nevada law, evidence of “loss of business” can serve as the

basis for presumed damages in defamation per se cases. “General damages are

presumed upon proof of the defamation alone . . . ‘because of the impossibility of

affixing an exact monetary amount for present and future injury to the plaintiff’s

reputation, wounded feelings and humiliation, loss of business, and any

consequential physical illness or pain.’ ” Bongiovi, 138 P.3d at 448 (emphasis

added) (quoting K-Mart Corp. v. Washington, 866 P.2d 274, 284 (Nev. 1993)). The

district court instructed the jury that loss of business could serve as the basis for


                                            3
presumed damages. Hansen did not object to the jury instructions or

accompanying special interrogatories; in fact, he stipulated to proposed jury

instructions that included “loss of business” as a basis for presumed damages. The

language of the jury instructions was correct under Nevada law, and thus did not

mislead or confuse the jury. The district court did not plainly err by including such

language in the unobjected-to jury instructions or the special interrogatories.

                                     •   !     •

      The judgment of the district court is AFFIRMED.




                                           4